Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	 Claims 1, 3-4, 9, 11-13, and 16-18 are pending and rejected. Claims 5, 10, 14, and 15 are withdrawn as being directed to non-elected species. Claims 2 and 6-8 are canceled. Claims 1, 9, and 16 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9, 11-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim has been amended to require the listed coating procedures where a forming process is also required that includes forming a graphene dispersion followed by various procedures including spraying, printing, forced assembling and orienting, or a combination, where the methods of coating are again listed. Therefore, it is unclear whether the spraying, printing, forced assembling and orienting procedure steps are intended to be part of the coating steps (coating includes spray coating, printing, etc.) or whether it needs to be a separate step. For the purposes of examination, the claim is being interpreted as though coating and forming can be done at the same time or separately, where any coating process that results in aligning /orienting the graphene sheets will also result in forced assembling and orienting. Since none of the dependent claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, JP 2006-185854 A in view of Liu, US 2014/0315083 A1, and Zhamu, US 2017/0162291 A1.
	The citations for Kaneko, JP 2006-185854 A are in reference to the machine translation provided by JPlat-Pat.
	Please note this rejection uses a new reference to Zhamu, i.e. US 2017/0162291 A1.
	Regarding claim 1, Kaneko teaches a process for producing a bi-polar electrode for a battery (overview, solution, 0007, 0022, 0028, and Fig. 2), said process comprising: 
a) providing a conductive material foil having a thickness from 10 nm to 100 µm and two opposing parallel primary surfaces and coating one or both of the primary surfaces with a layer of carbon material having a thickness from 5 nm to 50 µm to form a carbon-coated current collector (where a metal foil, i.e. a conductive material, having a thickness ranging from 1 to 100 µm has two opposing parallel primary surfaces that are coated with a layer containing carbon-based particulates to form a layer having a thickness ranging from 0.1 to 10 µm, 0013, 0018, 0020, 0022, 0028, and Fig. 2); and 
b) depositing a negative electrode layer and a positive electrode layer onto two opposing primary surfaces of said carbon-coated current collector, wherein said negative electrode layer is in physical contact with said layer of carbon material or directly with a primary surface of said conductive material foil and said positive electrode layer is in physical contact with said layer of carbon material or directly with the opposing primary surface of said conductive material foil and wherein the negative electrode and the positive electrode deposited on the two opposing primary surfaces have different compositions or structures (where a positive electrode material layer is formed on one surface of the bipolar current collector and a negative electrode material layer is formed on the other surface so as to provide a positive and negative electrode layer, and where the negative electrode active material for the negative electrode material is selected from materials that are different from those for the positive electrode, indicating that the layers can have different compositions, 0028-0031, 0083, Fig. 2, and Fig. 3).
Kaneko teaches that the metal foil is coated with a layer that is non-ionically conductive such as a polymer along with the material having electronic conductivity, i.e. the carbon-based material, so as to provide corrosion resistance on the positive electrode side and to reduce the contact resistance between the current collector and the electrode active material (overview, solution, 0013, 0019, and 0020). They teach forming a lithium ion secondary battery using the bipolar electrode plate (0001, 0025, 0056, and 0093).
Kaneko does not teach using graphene as the carbon-based material.
Liu teaches a graphene coating-modified electrode plate for lithium secondary batteries where the electrode plate comprises a current collector foil, graphene layers coated on both surfaces of the current collector foil, and electrode active material layers coated on the graphene layers (abstract). They teach that the graphene coating-modified electrode plate increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene (abstract). They teach that the graphene layer has a thickness of 0.1 to 20 microns (0011). They teach that the electrode active material includes a positive material or a negative material (0013). They teach that the graphene layer includes a binder (0016-0018 and 0035). Therefore, Liu teaches applying a coating containing graphene, i.e. a carbon-based particle, and a binder on a current collector foil for a lithium secondary battery where the coating increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene. 
From the teachings of Liu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko to have used graphene as the carbon-based material in the layer coating the collector foil because Liu indicates that applying a coating containing graphene and a binder on a current collector foil for a lithium secondary battery where the coating increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene such that it will be expected to provide the desired electrical conductivity for the coating layer due to graphene being conductive while also providing benefits of dissipation functions and corrosion resistance since it is a carbon-based particle. Further, since Kaneko teaches forming the coating layer at a thickness of 0.1 to 10 microns and Liu teaches forming the graphene layer at a thickness of 0.1-20 microns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a thickness in the range of 0.1 to 10 microns because both Kaneko and Liu indicate that a thickness within this range is suitable for a layer imparting electrical conductivity using a carbon-based material in a polymer. Therefore, in the process of Kaneko in view of Liu a layer of graphene material will be applied onto the foil current collector of the bipolar electrode where the foil has a thickness within the claimed range (1-100 µm) and the graphene material layer has a thickness within the claimed range (0.1 to 10 µm). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the coating procedure for coating the primary surfaces of the conductive material foil comprise forming a layer of an aggregate of multiple oriented/aligned graphene sheets are substantially parallel to one another.
	Zhamu teaches a process for producing a highly conducting film of conductor-bonded graphene sheets that are highly oriented comprising (a) preparing a graphene dispersion; (b) depositing the dispersion onto a supporting solid substrate under a shear stress to form a wet layer; (c) drying the wet layer to form a dried layer having oriented graphene sheets; (d) heat treating the dried layer; and (e) impregnating the porous graphitic film with a conductor material that bonds the constituent graphene sheets to form the conducting film (abstract). They teach that the process for producing the graphitic film of highly oriented graphene sheets can be conducted on a continuous roll-to-roll basis making it more cost-effective (0051). They teach that the coating operation must include a provision of inducing shear stresses that align the graphene sheets along the surface plane of the supporting solid substrate so as to achieve high in-plane electrical and thermal conductivity values of the resulting film (0029). They teach that the coating operation can include immersion dip coating, air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, metering-rod coating, kissing coating, slot-die coating, roller coating (forward roller coating or reverse roll coating), silk screen coating, rotary screen coating, extrusion coating, or a combination thereof (0030). They teach roller coating and immersion coating as roll-to-roll methods (0087 and 0147). Therefore, they teach providing a graphene dispersion and coating it using a shear stress to align the graphene sheets, where coating methods include immersion coating, air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, metering-rod coating, kissing coating, slot-die coating, roller coating, silk screen coating, rotary coating, and extrusion coating, where they indicate that the coating process can be done in a roll-to-roll manner to make the process more cost effective.
	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko in view of Liu to have coated the foil by coating the mixture or dispersion onto the foil substrate in a roll-to-roll process using coating methods such as immersion coating, air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, metering-rod coating, kissing coating, slot-die coating, roller coating, silk screen coating, and rotary coating, so as to align or orient the graphene sheets in the plane parallel to the substrate because Zhamu teaches that the coating operation must induce shear stresses to align the graphene sheets in the surface plane of the substrate to achieve high in-plane electrical and thermal conductivity values, where such coating processes are desirable indicating they provide the required shear stresses and that the coating process can be done by roll-to-roll coating to make the process more cost efficient such that it will be expected to provide the desired and predictable result of successfully coating the foil with a graphene/binder dispersion to provide a film with aligned/oriented graphene sheets to improve the electrical and thermal conductivity of the film while improving the efficiency of the process due to it being roll-to-roll. Therefore, in the process of Kaneko in view of Liu and Zhamu the procedure of coating both primary surfaces of the foil with a layer of graphene material comprises forming a layer of an aggregate (i.e. multiple sheets of graphene) of multiple oriented/aligned graphene sheets that are substantially parallel to one another (oriented/aligned in the surface plane of the foil) by a coating process selected from roll-to-roll coating selected from immersion coating, air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, metering-rod coating, kissing coating, slot-die coating, roller coating, silk screen coating, or rotary coating. Further, since the coating process results in aligning and orienting the graphene sheets parallel to the substrate, the process is understood to be a forced assembling and orienting procedure since it will force the graphene sheets to assemble into an oriented alignment. 
Regarding claims 3, 11, and 12, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Kaneko further teaches that that materials are coated by dispersing a dispersion in a solvent and applying the coating to both sides of the metallic foil followed by drying the coating such that a dispersion of the carbon-based material and polymer will be provided in a solvent (0019-0022). Liu teaches coating both surfaces of the current collector foil with a graphene layer by mixing graphene, binder, and solvent to form a slurry (0021). Zhamu teaches coating a graphene dispersion onto a substrate using the methods described for claim 1 (abstract and 0029-0030). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the polymer, graphene, and a solvent so as to provide a dispersion or slurry and to coat the dispersion of the foil by one of the methods of Zhamu because both Kaneko and Liu indicate that such a mixture and process is suitable for coating the foil, where the mixture is a dispersion, and further where Zhamu indicates that the described methods can be used to coat a dispersion such that it will be expected to provide a suitable method and mixture for forming the film. Additionally, since Liu indicates that the polymer is used as a binder and Kaneko teaches using a polymer, it is understood to also act as a binder for the graphene sheets.  Therefore, in the process of Kaneko in view of Liu and Zhamu the coating procedure will comprise dispersing multiple graphene sheets in a matrix material/adhesive resin/binder polymer, in a liquid medium (solvent) to form the dispersion/suspension/slurry followed by coating or depositing the dispersion onto the foil or substrate so as to form a wet aggregate of the graphene sheets (where the multiple graphene sheets in the coating are considered to provide an aggregate of the sheets) and then drying the coating layer (such that it will remove the liquid medium) so as to form an aggregate of multiple graphene sheets on the foil where the graphene sheets will be bonded to the foil by a binder (polymer) to form the layer of graphene material.
Regarding claim 4, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Liu further teaches that the graphene layer is a laminar carbon material comprising a single layer or 1 to 20 sublayers, where the structure inside the sublayer is hexagonal honeycomb lattices formed by sp2 hybrid orbitals of carbon atoms, and the structure between the sublayers being formed of carbon atoms bound by pi-bonds, or the graphene layer is a graphene material containing one or more fluorine, nitrogen, oxygen, carbonyl, carboxyl, and hydroxyl and/or intercalated graphene (0017). Liu teaches that graphene is a material having a single or a few layers of sp2 hybridized structure, wherein in the multilayer structure, the layers are bound in the form of a pi-bond there between (0006). Therefore, the graphene material suggested to be used by Liu is understood to include pristine graphene, i.e. carbon atoms bound in sp2 hybrid orbitals in a hexagonal honeycomb lattice since Liu indicates that is the material used and that is what graphene is, where the graphene will have a single or 1-20 layers such that it is considered to be either single layer graphene or graphene having a range overlapping a few layers (where a few layers are understood to be up to 10 layers as described in the instant specification at page 25, lines 11-22). 
Zhamu also teaches that the graphene can be pristine graphene (0024). 
Therefore, in the process of Kaneko in view of Liu and Zhamu the multiple graphene sheets will contain either single-layer pristine graphene or pristine graphene having a layer range overlapping the range of claim 4 as suggested by Liu and Zhamu. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 13, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 11. 
	Zhamu teaches that the process further comprises a step of mechanically compressing or consolidating the film to produce a highly conducting film (0024 and 0081). They teach that compression can be done before or after impregnation to reduce the thickness of the film (0094). They also teach compressing after impregnation to form a solid, relatively pore-free film (0142). 
From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko in view of Liu and Zhamu to have compressed the graphene layer to reduce the thickness because Zhamu indicates that such a process is desirable in forming a conductive layer, where since the process reduces the thickness it will also be expected to reduce the porosity of the film along with the benefit of bringing the graphene sheets closer into contact with one another to improve the electrical characteristics of the film, i.e. by bringing the electrically conductive material in closer electrical contact. 
Regarding claim 16, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Kaneko further teaches applying the coating layer followed by drying (0022). Liu further teaches drying the slurry applied to the foil in an oven at 50°C to 200°C (0021). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the applied coating to a temperature ranging from 50-200°C so as to dry the coating on the foil because Kaneko and Liu both indicate that it is desirable to dry a coating containing carbon-based material, a polymer, and a solvent and Liu indicates that a temperature of 50-200°C is suitable for such a drying process. Therefore, in the process of Kaneko in view of Liu and Zhamu the aggregate layer will be heat treated after procedure (a) at a temperature within the range of instant claim 16. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 18, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Kaneko further teaches using the bipolar electrodes to form a bipolar battery (0001, 0007, 0043, 0056, and Fig. 4).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Liu and Zhamu as applied to claims 1 and 16 above, and further in view of Jang, US 2017/0221643 A1.
	It is noted that the second inventor is used for US 2017/0221643 A1 to differentiate between Zhamu references.
Regarding claim 9, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1, where the coating process is suggested to align the graphene sheets so as to be parallel to one another. As noted above for claim 13, Zhamu teaches that the process further comprises a step of mechanically compressing or consolidating the film to produce a highly conducting film (0024 and 0081). They teach that compression can be done before or after impregnation to reduce the thickness of the film, where compression can be done on the dry film (0094). They also teach compressing after impregnation to form a solid, relatively pore-free film (0142). 
They do not teach compressing the layer of graphene material to an extent that multiple graphene sheets are substantially aligned to be parallel to one another.
Jang teaches a process for producing an electrolyte-impregnated laminar graphene structure for use as a supercapacitor electrode (abstract). They teach that a dispersion is prepared containing graphene sheets in an electrolyte and the dispersion is subjected to a forced assembly procedure which results in the graphene sheets being substantially aligned along a desired direction (abstract). They teach that the process may further include a step of compressing or roll-pressing the electrolyte-impregnated laminar structure to reduce the thickness and improve orientation of the graphene planes along a direction parallel to the conveyor surface (0039 and 0041). Therefore, Jang indicates that pressing can reduce thickness and improve the orientation of graphene sheets in a film along a direction parallel to a surface.
From the teachings of Zhamu and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pressed or compressed the graphene material layer to improve the orientation of the graphene layers so that they are substantially aligned to be parallel to one another and to improve the in-plane properties of the film because Zhamu and Jang indicate that pressing a graphene containing layer provides such benefits such that it will be expected to result in improved properties of the film. Therefore, in the process of Kaneko in view of Liu, Zhamu, and Jang the graphene material layer will be compressed to an extent that the multiple graphene sheets are substantially aligned to be parallel to one another.
Regarding claim 17, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 16. As noted above for claims Zhamu teaches that the process further comprises a step of mechanically compressing or consolidating the film to produce a highly conducting film (0024 and 0081). They teach that compression can be done before or after impregnation to reduce the thickness of the film (0094). They also teach compressing after impregnation to form a solid, relatively pore-free film (0142). They also teach compressing after heating (0094).
They do not teach after heat-treating, compressing to align the aggregate of multiple graphene sheets in such a manner that the graphene sheets are substantially parallel to each other.
As discussed above for claim 9, Jang provides the suggestion of pressing or compressing the graphene material layer to improve the orientation of the graphene layers so that they are substantially aligned to be parallel to one another and to improve the in-plane properties of the film because Zhamu and Jang indicate that pressing a graphene containing layer provides such benefits such that it will be expected to result in improved properties of the film. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the pressing after heating because Zhamu indicates pressing can be done after heat treating the film, indicating the it is a dry film, so as to improve the in-plane properties such that pressing after drying will be expected to align the graphene sheets so as to be parallel to each other so as to improve the in-plane properties. 

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejection has been modified using a new Zhamu reference to suggest performing the listed coating operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718